          Case 2:20-cv-00477-WJ-SMV Document 7 Filed 06/16/20 Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

 Civil Action No. 2:20-cv-00477-CG-SMV


 BILLY KERR, individually and on behalf of all others similarly situated,

      Plaintiff,

 v.

 K. ALLRED OILFIELD SERVICES, LLC, d/b/a KAOS and KEITH ALLRED,

      Defendants.


                               PARTIAL MOTION TO DISMISS


         Defendants, K. Allred Oilfield Services, LLC, d/b/a KAOS, and Keith Allred

(“Defendants”), by and through their attorneys, Fisher & Phillips LLP, hereby submit this Partial

Motion to Dismiss in response to Plaintiff’s Original Complaint (“Complaint”).

                                        INTRODUCTION

         Plaintiff Billy Kerr (“Plaintiff”), a former contractor of K. Allred Oilfield Services, LLC,

d/b/a KAOS, filed his Complaint on May 19, 2020, asserting two counts against Defendants. (See,

Doc. 1).

         Count II asserts a claim on behalf of Plaintiff and a purported putative class of “workers,”

for alleged violations of the New Mexico Minimum Wage Act, N.M. Stat. Ann. § 50-4-22(D)

(“NMMWA”). Plaintiff claims that he and the putative class are entitled to damages under

NMMWA because Defendants allegedly misclassified them as independent contractors and paid

them “a day rate” and thus denied them overtime. (Doc. 1, ¶15). Plaintiff’s allegations are specific


                                                  1
FP 38016725.1
         Case 2:20-cv-00477-WJ-SMV Document 7 Filed 06/16/20 Page 2 of 6




in that he claims he received a “day rate” and was not paid a salary, on a fee basis, or by the hour.

(Doc. 1, ¶¶ 15-19).

         Even assuming arguendo1 that Plaintiff’s allegations are true, his allegations with respect

to the NMMWA should be dismissed in their entirety because the NMMWA excludes from

coverage “employees compensated upon ... flat rate schedules.” N.M. Stat. Ann. § 50-4-21(C)(5).

                                  D.N.M.L.CivR. 7.1A CERTIFICATION

         Pursuant to LCivR. 7.1(A) the undersigned certifies that they have conferred with

Plaintiff’s counsel and Plaintiff opposes the relief requested in this Motion.

                                             ARGUMENT

    I.      Standard of Review

         The Supreme Court instructed in Bell Atlantic Corp. v. Twombly, 550 U.S. 554 (2007) and

Ashcroft v. Iqbal, 556 U.S. 662 (2009) that “to withstand a Rule 12(b)(6) motion to dismiss, a

complaint must contain enough allegations of fact, taken as true, ‘to state a claim to relief that is

plausible on its face.’” Khalik v. United Air Lines, 671 F.3d 1188, 1190–91 (10th Cir. 2012)

(quoting Twombly, 550 U.S. at 570). Although the Twombly and Iqbal pleading standard does not

require detailed factual allegations, a complaint must “give the defendant fair notice of what the ...

claim is and the grounds upon which it rests.” Id. (citation and quotation marks omitted). A

“plaintiff’s obligation to provide the ‘grounds’ of his ‘entitlement to relief’ requires more than

labels and conclusions, and a formulaic recitation of the elements of a cause of action will not do.”

Twombly, 550 U.S. at 1964-65 (citations and internal brackets omitted). Thus, a court is not bound



1
 In filing this motion, Defendants do not admit the allegations in Plaintiff’s Complaint, but accept them
as true for the purposes of the motion, as they are required to do. Smith v. United States, 561 F.3d 1090,
1098 (10th Cir. 2009).

                                                     2
FP 38016725.1
          Case 2:20-cv-00477-WJ-SMV Document 7 Filed 06/16/20 Page 3 of 6




to accept legal conclusions, couched as factual allegations, as true, when examining a complaint

under Rule 12(b)(6). Khalik, 671 F.3d at 1190 (citing Iqbal, 556 U.S. at 678). Accordingly, in

examining a complaint under Rule 12(b)(6), a court “will disregard conclusory statements and look

only to whether the remaining, factual allegations plausibly suggest the defendant is liable.” Id.

    II.      Plaintiff’s Boilerplate State Law Claim Should Be Dismissed Because It Fails to
             State Sufficient Facts to Support a Plausible Claim Arising Under the NMMWA

          The NMMWA requires payment of minimum wage and overtime to certain covered

“employee[s].” N.M. Stat. Ann. § 50-4-22(a), (d). However, the NMMWA excludes certain

workers from the definition of “employee[s],” including employees compensated under flat rate

schedules. N.M. Stat. Ann. § 50-4-21(C)(5). This exclusion from coverage is more extensive than

a similar exemption under the Fair Labor Standards Act, which exempts only employees paid by

“commission” from the FLSA’s overtime provision. See 29 U.S.C. § 207(i).

          Even assuming arguendo that Plaintiff was an employee of Defendants, Plaintiff’s own

allegations make clear he believes he was not paid a salary, on a fee basis, or by the hour, and that

he was paid only on a flat rate basis per day. Based on these allegations Plaintiff fails to allege

that he is a “covered” employee, or state a claim, under the NMMWA because the NMMWA’s

definition of employee provides that “employee” ... “shall not include” ... “employees

compensated upon piecework, flat rate schedules or commission basis.” N.M. Stat. Ann. § 50-4-

21(C)(5) (emphasis added).

          The Honorable James O. Browning recently examined the NMMWA’s exclusion for

workers paid upon “flat rate schedules,” and explained:

           “No case law defines “flat rate schedule” for the NMMWA, and so the Court
           will start with the term’s “plain meaning.” Griego v. Oliver, 2014-NMSC-003,
           ¶ 21, 316 P.3d at 875. The New Oxford American Dictionary defines “flat rate”
           as “a charge that is the same in all cases, not varying in proportion with

                                                 3
FP 38016725.1
         Case 2:20-cv-00477-WJ-SMV Document 7 Filed 06/16/20 Page 4 of 6




          something.” Flat Rate, New Oxford American Dictionary (2001). The
          Cambridge Dictionary defines “flat rate” as “a charge that is the same for
          everyone;” and as “a rate that is fixed at a particular level that does not change,
          however much work is done or however much a service is used.” Flat Rate,
          Cambridge                                                               Dictionary,
          https://dictionary.cambridge.org/us/dictionary/english/flat-rate.

Corman v. JWS of New Mexico, Inc., 356 F. Supp. 3d 1148, 1200 (D.N.M. 2018) (granting in part

defendant’s motion for summary judgment, dismissing claims asserted under the NMMWA upon

finding workers were exempt from the Act).

        In addition to the dictionary definition examined by the Hon. James O. Browning, the Court

may also look to persuasive authority under the FLSA. Armijo v. Wal-Mart Stores, Inc., 2007-

NMCA-120, ¶ 47, 142 N.M. 557, 168 P.3d at 144 (looking to cases construing the FLSA for

persuasive authority in interpreting NMMWA provisions). Under the FLSA, the definition of a

“day rate” is where an “employee is paid a flat sum for a day’s work or for doing a particular job,

without regard to the number of hours worked in the day or at the job.” See 29 C.F.R. § 778.112

(emphasis added). While employees paid a flat rate per day under the FLSA may be entitled to

overtime under 29 C.F.R. § 778.112, that is because the FLSA does not include an exemption for

employees paid a “flat rate” similar to the NMMWA.

        There is simply no support for Plaintiff’s belief that he is automatically considered a

“covered” employee under the NMMWA based on his allegations. Similarly, Plaintiff’s flat rate

theory of liability under the FLSA is directly contradicted by the statutory language of the

NMMWA that exempts employees who are paid on a “flat rate schedule.” N.M. Stat. Ann. §§ 50-

4-21(C)(5). Based on Plaintiff’s own allegations, Count II should be dismissed in its entirety

                                          CONCLUSION

        For the reasons stated above, Defendants respectfully request that the Court grant its Partial


                                                  4
FP 38016725.1
         Case 2:20-cv-00477-WJ-SMV Document 7 Filed 06/16/20 Page 5 of 6




Motion to Dismiss Plaintiff’s state law claims in Count II.

        Dated this 16th day of June, 2020.


                                             FISHER & PHILLIPS LLP


                                             s/ Richard A. Millisor
                                             Richard A. Millisor #6284
                                             Kristin R.B. White
                                             (application for admission pending)
                                             Micah D. Dawson
                                             (application for admission pending)
                                             1125 17th Street, Suite 2400
                                             Denver, Colorado 80202
                                             Telephone: 303-218-3650
                                             Facsimile: 303-218-3651
                                             rmillisor@fisherphillips.com
                                             kwhite@fisherphillips.com
                                             mdawson@fisherphillips.com

                                             ATTORNEY FOR DEFENDANTS




                                                5
FP 38016725.1
         Case 2:20-cv-00477-WJ-SMV Document 7 Filed 06/16/20 Page 6 of 6




                                   CERTIFICATE OF SERVICE

        I hereby certify that on this 16th day of June, 2020, a true and correct copy of the foregoing

was electronically filed with the clerk of court via the CM/ECF system and thereby served upon

the following parties of record:


Matthew S. Parmet, #16-155
Parmet PC
3 Riverway, Ste. 1910
Houston, TX 77056
Phone: 713-999-5228
Fax:713-999-1187
matt@parmet.law

Edmond S. Moreland, Jr., #18-214
Moreland Verrett, P.C.
700 West Summit Dr.
Wimberly, TX 78676
Phone: 512-782-0567
Fax: 512-782-0605
edmond@morelandlaw.com

Attorneys for Plaintiff


                                               s/ Kimberly Hanson
                                               Kimberly Hanson
                                               For Fisher & Phillips LLP




                                                  6
FP 38016725.1
